Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 11/17/2021.
Claims 1-20 are pending. Claims 1, 3, 7, 9, 15, 18 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.30.05)This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a compensation module…. In Claim 1, 3, 5. means for detecting light…; means for determining an artifact…; means for generating a replica graphic…;  means for displaying the replica graphic… in Claim 15. means for defocusing a boundary…; means for generating the replica graphic… in Claim 17. means for generating the replica graphic… in Claim 18. means for presenting the replica graphic… in Claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
7.30.06)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 7), 2, 3,4, 5, 6, 8, (9, 7), 10, 11, 12, 13, 14, (15, 7), 16, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 2, 3, 4, 5, 13, 8, 12, 9, 10, 11, 12, 8, 16, 9, 10, 11, 12 of app 16/114,112 (now is US patent US 10891804 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.

Instant application claims 1, 7
16/114,112 claim 1
1. A system operative m a digital medium a camera configured to detect light representative of a real-world scene;
a display layer configured to display a graphic;



1. A system operative in a digital medium environment to present a synthetic graphical image in conjunction with a direct-view of a real-world scene, the system comprising: 
an emissive display layer configured to present an emissive graphic; 
7. (Currently Amended) The system as described in claim 1, further comprising an attenuation display layer configured to present an attenuation graphic
and wherein the display layer is an emissive display layer configured to present an emissive graphic and the artifact is caused by the attenuation graphic as blocking
light of the real-world scene from an eye of a user.
a camera configured to detect light representative of the real-world scene; 
an emissive display layer configured to present an emissive graphic; 
an attenuation display layer configured to present an attenuation graphic; 

a compensation module configured to:
determine an artifact in a direct view of the real-world scene caused bythe display of the graphic by the display layer; and
generate a replica graphic for the artifact, the replica graphic replicating an appearance of the real-world scene based on the light representative of the real-world scene detected by the camera; and

a display module configured to cause the display layer to present the replica graphic as viewable in conjunction with a direct-view of the real-world scene, the replica graphic replicating the appearance of the real-world scene for the artifact as reproducing at least a portion of the light representative of the real-world as detected by the camera.
a dark region compensation module configured to: determine an unintended dark region in which the attenuation graphic blocks light of the real-world scene from an eye of a user; and generate a replica graphic for the unintended dark region, the replica graphic replicating an appearance of the real-world scene based on the light representative of the real-world scene detected by the camera; and 


a display module configured to cause the emissive display layer to present the emissive graphic along with the replica graphic as part of the synthetic graphical image viewable in conjunction with the direct-view of the real-world scene, the replica graphic replicating the appearance of the real-world scene in the determined unintended dark region as reproducing at least a portion of the light representative of the real-world as detected by the camera.


Claim 2 is determined to be obvious in light of claim 5 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 2
16/114,112 claim 5
2.  The system as described in claim 1, wherein the artifact is formed at a border in the display of the graphic by the display layer.
5. The system as described in claim 1, wherein: the unintended dark region comprises an outer dark halo bordering at least a portion of the emissive graphic; and the display module is further configured to cause the emissive display layer to present the replica graphic adjacent to the emissive graphic to compensate for the outer dark halo.


Claim 3 is determined to be obvious in light of claim 2 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 3
16/114,112 claim 2
3. The system as described in claim 1, wherein:
the artifact comprises a blurry unintended dark region; and the dark region compensation module is further configured to: defocus a boundary of an attenuation matte to produce a blurry attenuation
matte; and generate the replica graphic based on the blurry attenuation matte.
2. The system as described in claim 1, wherein: the unintended dark region comprises a blurry unintended dark region; and the dark region compensation module is further configured to: defocus a boundary of an attenuation matte to produce a blurry attenuation matte; and generate the replica graphic based on the blurry attenuation matte.


Claim 4 is determined to be obvious in light of claim 3 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 4
16/114,112 claim 3
4.  The system as described in claim 3, wherein the a sharp attenuation matte associated with the graphic of the display layer.
3. The system as described in claim 2, wherein the dark region compensation module is further configured to generate the replica graphic based on a sharp attenuation matte associated with the emissive graphic.


Claim 5 is determined to be obvious in light of claim 4 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 5
16/114,112 claim 4
5.  The system as described in claim 1, wherein the compensation module is further configured to produce a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the realworld scene using digital values derived from the light representative of the realworld scene as detected by the camera.
4. The system as described in claim 1, wherein the dark region compensation module is further configured to produce a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-world scene using digital values derived from the light representative of the real-world scene as detected by the camera.


Claim 6 is determined to be obvious in light of claim 5 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 6
16/114,112 claim 5
6.  The system as described in claim 1, wherein: the artifact comprises an outer dark halo bordering at least a portion of a graphic displayed by the display layer; and the display module is further configured to cause the display layer to present
the replica graphic adjacent to the graphic to compensate for the outer dark halo.
5. The system as described in claim 1, wherein: the unintended dark region comprises an outer dark halo bordering at least a portion of the emissive graphic; and the display module is further configured to cause the emissive display layer to present the replica graphic adjacent to the emissive graphic to compensate for the outer dark halo.


Claim 8 is determined to be obvious in light of claim 13 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 8
16/114,112 claim 13
8.  The system as described in claim 1, wherein the camera is a forward facing camera.
13. The method as described in claim 8, wherein the camera is a forward facing camera.



Instant application claims 9, 7
16/114,112 claim 8
9. In a digital medium environment, a method implemented by at least one computing device, 
the method comprising:
detecting, by a camera of the at least one computing device, light representative of a real-world scene;
determining, by the at least one computing device, 
; and
8. In a digital medium environment to present a synthetic graphical image in conjunction with a direct-view of a real-world scene, a method implemented by at least one computing device, 
the method comprising: detecting, by a camera of the at least one computing device, light representative of a real-world scene;  determining by the at least one computing device, 

9. an artifact in a direct view of the real-world scene caused by a display of a graphic by a display layer of the at least one computing device;
generating, by the at least one computing device, a replica graphic for the artifact based on the detected light representative of the real-world scene
7. (Currently Amended) The system as described in claim 1, further comprising an attenuation display layer configured to present an attenuation graphic
and wherein the display layer is an emissive display layer configured to present an
emissive graphic and the artifact is caused by the attenuation graphic as blocking
light of the real-world scene from an eye of a user.
an unintended dark region as corresponding to output of an attenuation graphic in which the attenuation graphic blocks light of the real-world scene from an eye of a user; generating, by the at least one computing device, a replica graphic for the unintended dark region based on the detected light representative of the real-world scene; and 

displaying, by the at least one computing device, the replica graphic to reproduce an appearance of the real-world scene as replacing the artifact of the
graphic as viewable in conjunction with the direct-view of the real-world scene.
displaying, by the at least one computing device, the replica graphic to reproduce an appearance of the real-world scene as replacing the unintended dark region as part of the synthetic graphical image viewable in conjunction with the direct-view of the real-world scene, the replica graphic having a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-


Claim 10 is determined to be obvious in light of claim 12 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 10
16/114,112 claim 12
The method as described in claim 9, wherein the artifact is formed at a border in the display of the graphic by the display layer
12. The method as described in claim 8, wherein the
unintended dark region comprises an outer dark halo bordering at least a portion of the emissive graphic and further comprising causing an emissive display layer to present the replica graphic adjacent to an emissive graphic of an emissive display layer of the computing device to compensate for the outer dark halo


Claim 11 is determined to be obvious in light of claim 9 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 11
16/114,112 claim 9
11.  The method as described in claim 9, wherein the artifact comprises a blurry unintended dark region and the generating includes:
defocusing a boundary of an attenuation matte to produce a blurry attenuation
matte; and generating the replica graphic based on the blurry attenuation matte.
9. The method as described in claim 8, wherein the
unintended dark region comprises a blurry unintended dark region and the generating includes:
defocusing a boundary of an attenuation matte to produce a blurry attenuation matte; and
generating the replica graphic based on the blurry attenuation matte.


Claim 12 is determined to be obvious in light of claim 10 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 12
16/114,112 claim 10
12.  The method as described in claim 10, further comprising
generating the replica graphic based on a sharp attenuation matte associated with the graphic of the display layer of the computing device.
10. The method as described in claim 9, further comprising 
generating the replica graphic based on a sharp attenuation matte associated with an emissive graphic of an emissive display layer of the computing device.


Claim 13 is determined to be obvious in light of claim 11 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 13
16/114,112 claim 11
13.  The method as described in claim 9, wherein the displaying of the replica graphic reproduces at least a portion of the light representative of the real-world as detected by the camera using color values for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-world scene.
11. The method as described in claim 8, wherein the
generating of the replica graphic includes producing a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-world scene using digital values derived from the light representative of the real-world scene as detected by the camera.


Claim 14 is determined to be obvious in light of claim 12 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 14
16/114,112 claim 12
14.  The method as described in claim 9, wherein the artifact comprises an outer dark halo bordering at least a portion of the graphic of the display
layer and further comprising causing the display layer to present the replica graphic adjacent to the graphic of the display layer to compensate for the outer dark halo.
12. The method as described in claim 8, wherein the
unintended dark region comprises an outer dark halo bordering at least a portion of the emissive graphic and further comprising causing an emissive display layer to present the replica graphic adjacent to an emissive graphic of an emissive display layer of the computing device to compensate for the outer dark halo.


Claim 15, 7 are determined to be obvious in light of claim 8 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.

16/114,112 claim 8
15. (Currently Amended) In a digital medium environment, a system comprising:
means for detecting light representative of a real-world scene; means for determining an artifact in a direct view of the real-world scene caused by a display of a graphic by a display layer;
means for generating a replica graphic for the artifact based on the detected light representative of the real-world scene; and

15. At least one computing device operative in a digital
medium environment to present a synthetic graphical image in conjunction with a direct-view of a real-world scene in a manner to reduce visibility of an image artifact, the device comprising:

a synthetic graphic module configured to obtain an emissive graphic and an attenuation graphic;
a light region compensation module configured to dilate the attenuation graphic to produce an expanded attenuation graphic based on an attribute of an eye of a user, the attribute based on a distance measured from a
position of the emissive display layer to the eye of the
user; and

means for displaying the replica graphic to reproduce an appearance of the real-world scene as replacing the artifact as viewable in conjunction with the graphic
and a direct-view of the real-world scene.
a display module configured to:
instruct an emissive display layer to present the emissive graphic to the eye of the user, and
7. (Currently Amended) The system as described in claim 1, further comprising an attenuation display layer configured to present an attenuation graphic
and wherein the display layer is an emissive display layer configured to present an emissive graphic and the artifact is caused by the attenuation graphic as blocking
light of the real-world scene from an eye of a user.
instruct an attenuation display layer to present the expanded attenuation graphic to block light of the real-world scene from the emissive graphic and to prevent development of an unintended light region
on the emissive graphic.


Claim 16 is determined to be obvious in light of claim 16 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 16
16/114,112 claim 16
16.  The system as described in claim 15, wherein the artifact is formed at a border in the display of the graphic by the display layer
16. The device as described in claim 15, wherein the light region compensation module is further configured to produce the expanded attenuation graphic by applying a convolutional kernel tuned based on the attribute of the eye of the user.


Claim 17 is determined to be obvious in light of claim 9 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 17
16/114,112 claim 9
17.  The system as described in claim 15, wherein the artifact comprises a blurry unintended dark region and the generating means includes:
means for defocusing a boundary of an attenuation matte to produce a blurry attenuation matte; and
means for generating the replica graphic based on the blurry attenuation matte.
9. The method as described in claim 8, wherein the
unintended dark region comprises a blurry unintended dark region and the generating includes:
defocusing a boundary of an attenuation matte to produce a blurry attenuation matte; and
generating the replica graphic based on the blurry attenuation matte.


Claim 18 is determined to be obvious in light of claim 10 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 18
16/114,112 claim 10
18. (Currently Amended) The system as described in claim 17, wherein the generating means further comprises means for generating the replica graphic based on a sharp attenuation matte associated with the graphic
10. The method as described in claim 9, further comprising generating the replica graphic based on a sharp attenuation matte associated with an emissive graphic of an emissive display layer of the computing device.


Claim 19 is determined to be obvious in light of claim 11 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 19
16/114,112 claim 11
19.  The system as described in claim 15, wherein the representative of the real-world as detected by a camera using a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the
real-world scene.
11. The method as described in claim 8, wherein the
generating of the replica graphic includes producing a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-world scene using digital values derived from the light representative of the real-world scene as detected by the camera.


Claim 20 is determined to be obvious in light of claim 12 of 16/114,112 (now is US patent US 10891804 B2) based on reasons below for having similar limitations.
Instant application claims 20
16/114,112 claim 12
20.  The system as described in claim 15, wherein the artifact comprises an outer dark halo bordering at least a portion of the graphic and wherein
the displaying means further comprises means for presenting the replica graphic adjacent to the graphic to compensate for the outer dark halo.
12. The method as described in claim 8, wherein the
unintended dark region comprises an outer dark halo bordering at least a portion of the emissive graphic and further comprising causing an emissive display layer to present the replica graphic adjacent to an emissive graphic of an emissive display layer of the computing device to compensate for the outer dark halo.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over of Demaine(US 20120188279 A1), in view of Schowengerdt et al. (US 20160328884 A1, hereinafter Schowengerdt), further in view of Byrne et al. (US 20130249902 A1, hereinafter Byrne)
Regarding Claim 1, Demaine teaches a system operative in a digital medium environment, the system comprising (Demaine, Paragraph [0139], . Both the memory system 1204 and the storage system 1206 comprise computer readable media which may store instructions or programs that are executable by a computer processor including the processor): 
a camera configured to detect light representative of a real-world scene (Demaine, Paragraph [0060], The proximity, position and/or viewpoint of the user 306 may be detected by any type of device including, but not limited to, camera(s), light detectors, radar, laser ranging, motion sensors or the like.
[0073], the virtual content module 406 may depict a "real" or non-virtual object
The virtual content module 406 may replicate light and/or shadow effects of the virtual object passing between a light and any part of the virtual representation); 
a display layer configured to display a graphic (Demaine, Paragraph [0054], all content on the display 202 may be rendered from one or more 3D graphics engines); 
a compensation module configured to: 
determine an artifact in  a direct view of the real-world scene caused by the display of the graphic by the display layer (Demaine, Paragraph [0060], the display 302 may display virtual content, such as virtual object <read on artifact> 314, to the user 306)
(Demaine, Paragraph [0054], The 3D replica of the surrounding physical environment can be created or acquired. Each of these techniques is not exclusive and therefore they can be used together to replicate all or a portion of an environment),
, the replica graphic replicating an appearance of the real-world scene (Demaine, Paragraph [0054], The 3D replica of the surrounding physical environment can be created or acquired [0073], the virtual content module 406 may depict a "real" or non-virtual object, such as an animal, vehicle, or any object within or interacting with the actual representation);
based on the light representative of the real-world scene detected by the camera (Demaine, Paragraph [0073], The virtual content module 406 may replicate light and/or shadow effects of the virtual object passing between a light and any part of the virtual representation); and 
a display module configured to cause the display layer to present the replica graphic as viewable in conjunction with a direct-view of the real-world scene, the replica graphic replicating the appearance of the real-world scene for the artifact as reproducing at least a portion of the light representative of the real-world as detected by the camera (Demaine, Paragraph [0004], Transparent mixed reality displays that overlay virtual content onto the physical world suffer from the fact that the virtual content is rendered onto a display surface that is not located at the same position as the physical environment or object that is visible through the screen).
Demaine does not explicitly disclose [[ an artifact in ]] a direct view of the real-world scene caused by [[ the display of the graphic by the display layer ]]
Schowengerdt teaches an object in  a direct view of the real-world scene caused by the display of the graphic by the display layer (Schowengerdt, Paragraph [0004], FIG. 1, an augmented reality scene 4 is depicted wherein a user of an AR technology sees a real-world park-like <read on direct view of the real-world scene> setting 6 featuring people, trees, buildings in the background, and a concrete platform. [0006], a head-worn display views a virtual representation of a three-dimensional (3D) object on the display).
Schowengerdt and Demaine are analogous since both of them are dealing display object in the augmented and/or mixed reality. Demaine provided a way of generate replica of the objects in the environment and based on light effect. Schowengerdt provided a way of displaying object in the augmented reality by using object from real-world scene in combine with virtual objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining object from real-world scene taught by Schowengerdt into modified invention of Demaine such that during the composition of view in the augmented reality, system will be able to using object from real-world scene in combine with virtual object in order to provide images of virtual objects intermixed with physical objects in a field of view of an end user. 
However, the combination does not explicitly disclose an artifact [[ in a direct view of the real-world scene caused by the display of the graphic by the display layer ]]
But Byrne teaches an artifact in a direct view of the real-world scene caused by the display of the graphic by the display layer (Byrne, Paragraph [0040], Referring to FIG. 2A, the invention allows the user to view the current, real-world environment simultaneously, or merged with, the Digital Artifact. [0061], [0061] Digital Artifacts are added to, or presented in the Viewer Context after a Particular Location has been acquired. Digital Artifacts add to the user's visual experience and present additional information to the user about the Particular Location).
Byrne and Demaine are analogous since both of them are dealing display object in the augmented and/or mixed reality. Demaine provided a way of generate replica of the objects in the environment and based on light effect. Byrne provided a way of displaying object in the augmented reality by showing artifact object from real-world scene in combine with virtual objects based on artifact location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining artifact combine with object in a scene taught by Byrne into modified invention of Demaine such that during the composition of view in the augmented reality, system will be able to using location of the artifact in the current view in combine with the scene to create the composition of image in order to provide user with the best viewing experience in the augmented reality environment. 

Regarding Claim 2, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination further teaches wherein the artifact is formed at a border in the display of the graphic by the display layer (Demaine, Paragraph [0103], the first proximity may be defined by a tracking zone monitored by the first sensor, and the tracking zone is an area surrounding <read on border> the display that is defined relative to the'display).

Regarding Claim 3, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination further teaches wherein: the artifact comprises a blurry unintended dark region; and the compensation module is further configured to: defocus a boundary of an attenuation matte to produce a blurry attenuation matte (Schowengerdt, Paragraph [0019], display subsystem may be configured for blurring the displayed image frames by defocusing the displayed image frames in the region of lower resolution); and  generate the replica graphic based on the blurry attenuation matte (Schowengerdt, Paragraph [0107], the blurring step can be performed concurrently with the rendering or display steps. The CPU 132 then returns to step 302 to generate and display synthetic image frame).
Schowengerdt and Demaine are analogous since both of them are dealing
with images in the augmented reality environment. Demaine provided a way of
real-world view overlapped of the computer generated image. Schowengerdt provided a
way of adjusting and blurring the image by defocusing image region in augmented
reality environment. Therefore, it would have been obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention was made to incorporate
defocusing image taught by Schowengerdt into modified invention of Demaine
such that during the composing image in the augmented reality environment, system
will be able to automatically generate blurring image by defocusing portion of image of
lower resolution in order to create best viewing result for user to see.

Regarding Claim 4, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 3.
The combination further teaches wherein the compensation module is further configured to generate the replica graphic based on a sharp attenuation matte associated with the graphic of the display layer (Schowengerdt, Paragraph [0003], [0081], Image generation in augmented reality environment by digitally reproduced image with the resolution distribution of each of the displayed image frames matches or is even sharper than the acuity distribution of the eye).

Regarding Claim 8, , the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination further teaches wherein the camera is a forward facing camera (Demaine, Paragraph [0074], a foreground object, such as a user in front of the display; from a video (e.g., taken by one, or more forward facing camera(s)).

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Demaine, Schowengerdt and Byrne teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of claim 1, but in a system. As shown in the rejection, the combination of Demaine, Schowengerdt and Byrne disclose the limitations of claims 1. Additionally, Demaine discloses an system that maps to Fig. 4 and Paragraph [0061]-[0062] (Demaine, Paragraph [0061], FIG. 4 is a box diagram of an exemplary digital device 400 in some embodiments. A digital device 400 is any device with a processor and memory). Thus, Claim 15 is met by Caskey according to the mapping presented in the rejection of claims 1.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Claims 5-7, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Demaine(US 20120188279 A1), in view of Schowengerdt et al. (US 20160328884 A1, hereinafter Schowengerdt), further in view of Byrne et al. (US 20130249902 A1, hereinafter Byrne) as applied to Claim 1, 9, 15 above respectively and further in view of Bani-Hashemi (US 20170256095 A1)
Regarding Claim 5, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination does not explicitly disclose but Bani-Hashemi teaches wherein the compensation module (Bani-Hashemi, Paragraph [0055], for darker environments, the blocking screen may set to set to change and attenuate the image) is further configured to produce a color value for each of multiple pixels of the replica graphic so as to reproduce the appearance of the real-world scene using digital values derived from the light representative of the real-world scene as detected by the camera (Bani-Hashemi, Paragraph [0024], [0050], [0054], This captured real-world view is displayed with the augmented view; for each pixel, the amount of blocking per location is set; controlling light emissions and the color of the emissions between transparent, opaque and attenuation mode).
Bani-Hashemi and Demaine are analogous since both of them are dealing
with images in the augmented reality environment. Demaine provided a way of
real-world view overlapped of the computer generated image. Bani-Hashemi provided a

color adjustment taught by Bani-Hashemi into modified invention of Demaine
such that during the composing image in the augmented reality environment, system
will be able to automatically adjust the image focus based on the color adjustment which maximize the visibility of the image.
 
Regarding Claim 6, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination does not explicitly disclose but Bani-Hashemi teaches wherein: the artifact comprises an outer dark halo bordering at least a portion of a graphic displayed by the display layer; and the display module is further configured to cause the display layer to present the replica graphic adjacent to the graphic to compensate for the outer dark halo (BaniHashemi, Paragraph [0039], the spiral scan line density distribution is generated by the virtual image generation system of when the focal point is halfway between the center of the scan area and the outer edge of the scan area).
Bani-Hashemi and Demaine are analogous since both of them are dealing
with images in the augmented reality environment. Demaine provided a way of
real-world view overlapped of the computer generated image. Bani-Hashemi provided a
way of using outer edge of the region to the view the image in the augmented environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate
Bani-Hashemi into modified invention of Demaine
such that during the composing image in the augmented reality environment, system
will be able to use the outer edges of the region to highlight the region of interest in order for user to easily see the focus area when viewing the image in the augmented reality environment.

Regarding Claim 7, the combination of Demaine, Schowengerdt and Byrne teaches the invention in Claim 1.
The combination does not explicitly disclose but Bani-Hashemi teaches comprising an attenuation display layer configured to present an attenuation graphic and  wherein the display layer is an emissive display layer (BaniHashemi, Paragraph [0048] the augmentation provided a emissive graph) configured to present an emissive graphic Bani-Hashemi, Paragraph [0027] the blocking screen that controls the amount of light coming from the real scene, where the shape of the block or attenuation region may be controlled to match the computer generated augmentation to the user);
and the artifact is caused by the attenuation graphic as blocking light of the real world scene from an eye of a user (Bani-Hashemi, Paragraph [0017], [0033]-[0034], [0027], [0041], [0049], [0053], [0055], for darker environment, augmented reality display system provide the blocking layer which includes a region that may be controlled to match the computer generated augmentation to the user to block light of the real world scene viewed by user's eye).
Bani-Hashemi and Demaine are analogous since both of them are dealing
with images in the augmented reality environment. Demaine provided a way of
Bani-Hashemi provided a
way of using blocking layer of identify blocking area when view the image in the augmented environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate
use blocking light in region taught by Bani-Hashemi into modified invention of Demaine
such that during the composing image in the augmented reality environment, system
will be able to program a blocking screen controls a shape of blocking and/or
an amount of light attenuation from the real scene without compromising the intensity of the real scene when viewing the image in the augmented reality environment.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1, 9, 15, filed on 11/17/2021, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches “to an artifact in a direct view of the real-world scene" have been considered but are moot in view of the new ground(s) of rejection.
In regard to Claims 2-8, 10-14, 16-20 they depends on independent Claims 1, 9, 15 respectively which is taught by the combination of Abbas, Steed and Boulton, the additional limitations are taught by the same combination of prior art as well as explained in the rejection. Therefore, applicant remark cannot be considered persuasive.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619